Exhibit 10.7
 
FOURTH AMENDMENT AGREEMENT
 
FOURTH AMENDMENT AGREEMENT (this “Agreement”) dated as of December 16, 2013 by
and among (1) Seneca Foods Corporation, Seneca Snack Company and Seneca Foods,
LLC (collectively, the “Borrowers”), (2) Marion Foods, Inc., Lebanon Valley Cold
Storage, LLC, and Lebanon Valley Cold Storage, LP (collectively, the
“Guarantors”), (3) the financial institutions party to the Loan and Security
Agreement (as defined below) as lenders (collectively, the “Lenders” and
individually, a “Lender”), and (4) Bank of America, N.A. (“Bank of America”) as
agent (the “Agent”) for the Lenders and as Issuing Bank with respect to a
certain Second Amended and Restated Loan and Security Agreement dated as of July
20, 2011, by and among the Borrowers, the Guarantors, the Lenders, the Agent,
the Issuing Bank and RBS Citizens, N.A. as Syndication Agent, as amended by that
certain First Amendment Agreement dated as of August 1, 2011, by that certain
Second Amendment Agreement dated as of December 20, 2012 and by that Third
Amendment Agreement dated as of March 5, 2013 (as amended, the “Loan and
Security Agreement”).
 
W I T N E S S E T H:
 
WHEREAS, the Borrowers have requested that the Lenders agree to amend certain
provisions of the Loan and Security Agreement;
 
WHEREAS, Parent has previously notified the Agent that Independent Foods, LLC
has been merged with and into Seneca LLC; and
 
WHEREAS, the Lenders have agreed to such amendments, on the terms and conditions
set forth herein.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
 
§1. Definitions.  Capitalized terms used herein without definition that are
defined in the Loan and Security Agreement shall have the same meanings herein
as therein.
 
§2. Ratification of Existing Agreements.  All of the Obligors’ obligations and
liabilities to the Agent, the Issuing Bank and the Lenders as evidenced by or
otherwise arising under the Loan and Security Agreement, the Notes and the other
Loan Documents, are, by each Obligor’s execution of this Agreement, ratified and
confirmed in all respects.  In addition, by each Obligor’s execution of this
Agreement, each of the Obligors represents and warrants that no Obligor has any
counterclaim, right of set-off or defense of any kind with respect to such
obligations and liabilities.
 
§3. Representations and Warranties.  Each of the Obligors hereby represents and
warrants to the Agent, the Issuing Bank and Lenders that all of the
representations and warranties made by the Obligors in the Loan and Security
Agreement, the Notes and the other Loan Documents are true in all material
respects on the date hereof as if made on and as of the date hereof, except to
the extent that such representations and warranties relate expressly to an
earlier date.
 
§4. Conditions Precedent.  The effectiveness of the amendments contemplated
hereby shall be subject to the satisfaction on or before the date hereof of each
of the following conditions precedent:
 
(a) Representations and Warranties.  All of the representations and warranties
made by the Obligors herein, whether directly or incorporated by reference,
shall be true and correct on the date hereof except as provided in §3 hereof.
 
(b) Performance; No Event of Default.  The Obligors shall have performed and
complied in all respects with all terms and conditions herein required to be
performed or complied with by them prior to or at the time hereof, and there
shall exist no Default or Event of Default.
 
(c) Fees and Expenses.  The Borrowers shall have paid to the Agent the
reasonable fees and expenses of counsel to the Agent in connection with the
preparation of this Agreement.
 
(d) Delivery.  The Obligors, the Agent, the Issuing Bank and the Required
Lenders shall have executed and delivered this Agreement.
 
§5. Amendments to the Loan and Security Agreement.
 
(a) Amendments to Section 1.1 of the Loan and Security Agreement.  The following
new definitions are hereby added to Section 1.1 of the Loan and Security
Agreement in their proper alphabetical order to read as follows:
 
“Dundee:  Dundee Insurance Company, Inc., a Utah corporation and wholly-owned
Subsidiary of Parent, the sole business of Dundee Insurance Company, Inc. being
the providing of insurance to Parent and its Subsidiaries.”
 
“Dundee Investments:  Investments made by Parent in Dundee from time to time in
an aggregate amount not to exceed $15,000,000 in any fiscal year.”
 
(b) Amendments to Section 1.1 of the Loan and Security Agreement.  The
definitions of “Restricted Investment” and “Subsidiary” appearing in Section 1.1
of the Loan and Security Agreement are hereby amended and restated in their
entirety to read as follows:
 
“Restricted Investment: any Investment by a Borrower or Subsidiary, other than
(a) Investments in Subsidiaries to the extent existing on the Effective Date;
(b) Cash Equivalents that are subject to Agent’s Lien and control, pursuant to
documentation in form and substance satisfactory to Agent; (c) loans and
advances permitted under Section 10.2.6; (d) Permitted Acquisitions; (e)
Investments existing on the Effective Date and listed on Schedule 2; (f)
Investments consisting of promissory notes received as proceeds of Permitted
Asset Dispositions; (g) other Investments in an aggregate amount not in excess
of $2,000,000; (h) Investments by the Borrowers in Subsidiaries that have
guarantied the Obligations and otherwise complied with the provisions of Section
10.1.9; (i) Dundee Investments; and (j) Investments with respect to Indebtedness
permitted by Section 10.2.1(h) so long as the Person in which such Investments
are made remains a Borrower; provided, however, that, with the exception of
loans and advances referred to in Section 10.2.6(a) and clause (h) above, such
Investments will be considered Investments permitted by hereunder only if all
actions have been taken to the satisfaction of Agent to provide to Agent, for
the benefit of Secured Parties, a first priority perfected security interest in
all of such Investments free of all Liens other than Permitted Liens.”
 
“Subsidiary:  any entity at least 50% of whose voting securities or Equity
Interests is owned by a Borrower or any combination of Borrowers (including
indirect ownership by a Borrower through other entities in which the Borrower
directly or indirectly owns 50% of the voting securities or Equity Interests);
provided that for purposes of this Agreement and the other Loan Documents,
Dundee will not be deemed a Subsidiary.”
 
(c) Amendment to Section 1.1 of the Loan and Security Agreement.  The definition
of “Permitted Acquisition” appearing in Section 1.1 of the Loan and Security
Agreement is hereby amended by (i) amending and restating subsection (e)(ii)(B)
and (ii) amending and restating subsection (e)(ii)(C), in each case, in its
entirety to read as follows:
 
“(B)  such Person is either (1) in the same line of business (or a substantially
similar line of business) as the Borrowers or (2) Dundee; and
 
(C)  contemporaneously with the occurrence of such acquisition (other than with
respect to the acquisition of Dundee), such Borrower shall (1) pledge the Equity
Interests of such Person to Agent, for the benefit of Secured Parties, pursuant
to the Pledge Agreement and shall execute such amendment to the Pledge Agreement
as requested by Agent to effectuate such pledge, (2) cause such acquired Person
to guaranty all of the Obligations hereunder by executing and delivering a
Joinder Agreement in accordance with Section 10.1.9, (3) cause such acquired
Person to take all steps as may be necessary or advisable in the reasonable
opinion of Agent to grant to Agent, as applicable, for the benefit of Secured
Parties, a first priority, perfected security interest in all of its assets
which would be deemed Collateral pursuant to the Security Documents (except that
there may exist liens thereon permitted by Section 10.2.2 hereof and there may
exist a prior lien on those assets which secure Indebtedness of such acquired
Person following such Permitted Acquisition, to the extent permitted under
Section 10.2.1 hereof) as collateral security for such guaranty, pursuant to
security documents, mortgages, pledges and other documents in form and substance
reasonably satisfactory to Agent, as applicable, each of which documents shall
be Security Documents hereunder, and (4) cause such Person to deliver to the
Lenders and Agent (x) evidence of proper or similar corporate authorization and
(y) legal opinions with respect to each of the matters and documents set forth
in this clause (C), in each case, in form and substance reasonably satisfactory
to Agent and the Required Lenders.”
 
(d) Amendment to Section 10.1.7 of the Loan and Security Agreement.  Section
10.1.7 of the Loan and Security Agreement is hereby amended and restated in its
entirety to read as follows:
 
“10.1.7                      .           Insurance.  In addition to the
insurance required hereunder with respect to Collateral, maintain with
financially sound and reputable insurers (or through Dundee as its captive
insurer) insurance with respect to their properties and business against such
casualties and contingencies as shall be in accordance with the general
practices of businesses engaged in similar activities in similar geographic
areas and in amounts, containing such terms, in such forms and for such periods
as may be reasonable and prudent and in accordance with the terms of the
Security Documents.”
 
(e) Amendment to Section 10.2.1 of the Loan and Security Agreement.  Section
10.2.1 of the Loan and Security Agreement is hereby amended by amending and
restating clause (l) in its entirety to read as follows:
 
“(l)           Indebtedness that is not included in any of the preceding clauses
of this Section (and which is not owing to Dundee) and is either (i) not secured
by any Lien and does not exceed $250,000,000 in the aggregate at any time; or
(ii) secured by Lien and does not exceed $250,000,000 in the aggregate at any
time, provided that the Liens granted to secure such Indebtedness (x) are on
Property other than the Collateral or (y) are on Property that constitutes
Collateral so long as such Lien is junior and subordinated, on terms and
conditions satisfactory to Agent, to the Liens granted in favor of Agent and/or
Collateral Agent.”
 
(f) Amendment to Section 10.2.7 of the Loan and Security Agreement.  Section
10.2.7 of the Loan and Security Agreement is hereby amended and restated in its
entirety to read as follows:
 
“10.2.7                      .           Restrictions on Payment of Certain
Indebtedness.  Make any payments (whether voluntary or mandatory, or a
prepayment, redemption, retirement, defeasance or acquisition) with respect to
any (a) Subordinated Debt, except regularly scheduled payments of principal,
interest and fees, but only to the extent permitted under any subordination
agreement relating to such Indebtedness; or (b) Indebtedness (other than the
Obligations) prior to its due date under the agreements evidencing such
Indebtedness as in effect on the Effective Date (or as amended thereafter with
the consent of Agent), unless made in connection with refinancing of such
Indebtedness permitted under Section 10.2.1.
 
(g) Amendment to Section 10.2.16 of the Loan and Security Agreement.  Section
10.2.16 of the Loan and Security Agreement is hereby amended and restated in its
entirety to read as follows:
 
“10.2.16                      .           Affiliate Transactions.  Enter into or
be party to any transaction with an Affiliate, except (a) transactions
contemplated by the Loan Documents; (b) payment of reasonable compensation to
officers and employees for services actually rendered, and loans and advances
permitted by Section 10.2.6; (c) payment of customary directors’ fees and
indemnities; (d) transactions solely among Borrowers; (e) transactions with
Affiliates that were consummated prior to the Effective Date, as shown on
Schedule 10.2.16; (f) transactions with Dundee upon fair and reasonable terms
and no less favorable than would be obtained in a comparable arm’s-length
transaction with a non-Affiliate, consistent with Dundee's role as a
wholly-owned Subsidiary of Parent, the sole business of which is to provide
insurance to Parent and its Subsidiaries; and (g) transactions with Affiliates
in the Ordinary Course of Business, upon fair and reasonable terms fully
disclosed to Agent and no less favorable than would be obtained in a comparable
arm’s-length transaction with a non-Affiliate.
 
§6. Miscellaneous Provisions.
 
(a) Except as otherwise expressly provided by this Agreement, all of the
respective terms, conditions and provisions of the Loan and Security Agreement,
the Notes and the other Loan Documents shall remain the same.  The Loan and
Security Agreement, as amended hereby, shall continue in full force and effect,
and this Agreement and the Loan and Security Agreement, shall be read and
construed as one instrument.
 
(b) THIS AGREEMENT, UNLESS OTHERWISE SPECIFIED, SHALL BE GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES
(BUT GIVING EFFECT TO FEDERAL LAWS RELATING TO NATIONAL BANKS).
 
(c) This Agreement may be executed in any number of counterparts, but all such
counterparts shall together constitute but one instrument.  In making proof of
this Agreement it shall not be necessary to produce or account for more than one
counterpart signed by each party hereto by and against which enforcement hereof
is sought.  A facsimile of an executed counterpart shall have the same effect as
the original executed counterpart.
 
[Intentionally Left Blank - Signature Page Follows]
 


 
IN WITNESS WHEREOF, the undersigned have duly executed this Fourth Amendment
Agreement as of the date first set forth above.
 


 
SENECA FOODS CORPORATION
 


 


 
By: /s/Timothy Benjamin
 
Name: Timothy Benjamin
 
Title:   CFO
 
SENECA SNACK COMPANY
 


 
By:/s/Timothy Benjamin
 
Name: Timothy Benjamin
 
Title:   Treasurer
 
SENECA FOODS, LLC
 


 
By: /s/Timothy Benjamin
 
Name:  Timothy Benjamin
 
Title:    Treasurer
 
MARION FOODS, INC.
 


 


 
By: /s/Timothy Benjamin
 
Name: Timothy Benjamin
 
Title:   Treasurer
 
LEBANON VALLEY COLD STORAGE, LLC
 


 


 
By: /s/Timothy Benjamin
 
Name: Timothy Benjamin
 
Title:   Treasurer
 
LEBANON VALLEY COLD STORAGE, LP
By:           Lebanon Valley Cold Storage, LLC,
Its General Partner
 


 
By: /s/Timothy Benjamin
 
Name: Timothy Benjamin
 
Title:   Treasurer
 


 

 
 

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.,
as Agent, Lender and Issuing Bank




By: /s/Edgar Ezerins
Name: Edgar Ezerins
Title:   SVP
 
 
 
RBS CITIZENS BUSINESS CAPITAL, a division of RBS ASSET FINANCE, INC., a
subsidiary of RBS CITIZENS, N.A.,
as a Lender




By: /s/John D. Bobbin
 
Name: John D. Bobbin
 
Title:   Senior Vice President
 


COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW
YORK BRANCH, as a Lender




By: /s/Betty Janelle
 
Name: Betty Janelle
 
Title:   Managing Director
 
By:   /s/Michael T. Harder
 
Name: Michael T. Harder
 
Title:   Managing Director
 


MANUFACTURERS AND TRADERS TRUST COMPANY, as a Lender




By:  /s/Ellen M. Wayne
 
Name: Ellen M. Wayne
 
Title:   Administrative Vice President
 



 
 

--------------------------------------------------------------------------------

 

U.S. BANK NATIONAL ASSOCIATION,
as a Lender




By:
 
Name:
 
Title:
 


WELLS FARGO BANK, N.A., as a Lender




By:
 
Name:
 
Title:
 
:
 
 
 
BMO HARRIS BANK N.A., as a Lender




By: /s/Quinn Heiden
 
Name: Quinn Heiden
 
Title:   VP
 


GENERAL ELECTRIC CAPITAL CORPORATION, as a Lender




GENERAL ELECTRIC CAPITAL CORPORATION, as a Lender




By: /s/Philip F. Carfora
 
Name: Philip F. Carfora
 
Title:   Duly Authorized Signatory
 